Citation Nr: 1126122	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-29 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 2006, for the addition of the Veteran's father as his dependant.

2.  Entitlement to an initial evaluation in excess of 30 percent disabling for the period prior to January 21, 1999, in excess of 40 percent disabling for the period beginning January 21, 1999, to prior to October 13, 2009, and in excess of 40 percent disabling for the period beginning December 1, 2010, for a right knee disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

The Board notes that the appellant requested a hearing before a hearing review officer in connection with the current claim of entitlement to a higher initial evaluation for a right knee disorder.  The hearing was scheduled and subsequently held in November 1996 at the St. Petersburg RO.  The appellant testified at that time and the hearing transcript is of record.  

In an October 1995 rating decision, the RO also denied entitlement to service connection for migraine headaches.  The Veteran subsequently appealed this denial.  However, in rating decisions dated in March 1997, the RO granted service connection for migraine headaches.  As the Veteran has not initiated an appeal regarding the disability rating or effective date assigned, this issue is no longer before the Board on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

The Board notes that in an April 1997 rating decision, the Veteran was denied entitlement to service connection for metatarsalgia with synovitis of both feet and left knee strain.  The Veteran submitted a timely notice of disagreement in May 1997 and a Statement of the Case (SOC) regarding these issues was issued in October 1997.  In October 1997 the Veteran perfected his appeal regarding these issues with a substantive appeal on a VA Form 9.  Subsequently, in an April 1998 rating decision the Veteran was granted entitlement to service connection for a left knee disorder and in a November 1998 rating decision the Veteran was granted entitlement to service connection for a bilateral foot disorder.  As the Veteran's claims of entitlement to service connection for a bilateral foot disorder and left knee strain have been granted, these issues are no longer in appellate status.

The issue of entitlement to an initial evaluation in excess of 30 percent disabling for the period prior to January 21, 1999, in excess of 40 percent disabling for the period beginning January 21, 1999, to prior to October 13, 2009, and in excess of 40 percent disabling for the period beginning December 1, 2010, for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not submit a claim for the addition of the Veteran's father as his dependant until August 31, 2006.

2.  In February 1998, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for a left shoulder disorder and entitlement to service connection for a right hip disorder, the Board received notification from the appellant that a withdrawal of the appeal of these issues was requested.



CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to September 1, 2006, for the addition of the Veteran's father as his dependant is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant regarding the issue of entitlement to service connection for a left shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant regarding the issue of entitlement to service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the effective date assigned following the addition of his father as a dependent.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, as discussed below, the Veteran contends that he filed for the addition of his father as a dependent in November 2003 as part of an application for unrelated claims.  The Board notes that the current 38 U.S.C.A. § 5102(b) substantially the same as the pre-VCAA 38 U.S.C.A. § 5103(a) that requires that VA inform the Veteran of the evidence necessary to complete his application.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Although VA did not follow up the Veteran's statement that his parents relied upon him financially requesting additional information, the United States Court of Appeals for Veterans Claims (Court) has found that while acceptance of a claimant's written statement submitted by the Veteran may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2010), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than September 1, 2006, for the addition of the Veteran's father as his dependant.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of Veteran's award.  38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 CFR § 3.213(a).

38 C.F.R. § 3.204 indicates that:

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).

38 CFR § 3.204.

In addition, the Board notes that the Court has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

The Veteran contends that after his mother died in September 2003 he took over care of his father and, at that time, his father became his dependent.  In addition, the Veteran reports that he initially notified VA that his father was his dependent in a claim dated in November 2003.

Review of the claims file reveals that in November 2003 the Veteran filed a claim of entitlement to service connection for ulcers and asbestos exposure.  The Veteran responded "yes" to question C-15 "Are your parents financially dependent on you?"  However, the Veteran did not identify his father's name or his father's social security number as required by 38 C.F.R. §§ 3.204 and 3.216.

Subsequently, on August 31, 2006 the Veteran submitted a Declaration of Status of Dependents identifying his father by name and providing his father's social security number.

In a June 2008 rating action, the Veteran was awarded entitlement to a higher rate of compensation based upon the addition of his father as his dependent and indicated that the increased payment begins the first day of the month following the effective date.  The rating action indicated that the Veteran received increased payment starting September 1, 2006.

As the effective date assigned for the addition of the Veteran's dependent father was the first day following the month of the receipt of the claim and the earlier November 2003 statement contained no specific information regarding identity of the Veteran's father, entitlement to an effective date earlier than September 1, 2006, for the addition of the Veteran's father as his dependant is denied

III.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in a statement dated in February 1998, has requested that his appeal of the issues of entitlement to service connection for a left shoulder disorder and entitlement to service connection for a right hip disorder be withdrawn.  The Veteran has withdrawn the appeal regarding these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues and they are dismissed.


ORDER

Entitlement to an effective date earlier than September 1, 2006, for the addition of the Veteran's father as his dependant is denied.

The appeal of the issue of entitlement to service connection for a left shoulder disorder is dismissed.

The appeal of the issue of entitlement to service connection for a right hip disorder is dismissed.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling for the period prior to January 21, 1999, in excess of 40 percent disabling for the period beginning January 21, 1999, to prior to October 13, 2009, and in excess of 40 percent disabling for the period beginning December 1, 2010, for a right knee disorder.

The Board notes that the Veteran's claim of entitlement to a higher evaluation for his right knee disability has been continuously pending since his initial claim received in July 1995.  In an October 1995 rating decision the Veteran was granted entitlement to service connection for a right knee disorder and was assigned an evaluation of 10 percent disabling.  The Veteran filed a timely notice of disagreement with the rating assigned for his right knee disorder in October 1995 and was issued a SOC in November 1995.  He perfected an appeal regarding this issue with a substantive appeal on a VA Form 9 dated in November 1995.  Subsequently, in a March 1997 rating decision, the Veteran was granted a higher initial rating of 30 percent disabling for his right knee disorder.  A Supplemental Statement of the Case (SSOC) regarding this issue was issued in October 1997.  

In a rating decision dated in August 1999 the Veteran was granted an evaluation of 40 percent disabling, effective January 21, 1999, for his right knee disorder.  In rating decision dated in January and April 2010, the Veteran was granted a temporary total evaluation, effective October 13, 2009, and an evaluation of 40 percent disabling, effective December 1, 2010, for his right knee disorder.

As these awards do not represent a complete grant of benefits, the issue of entitlement to higher initial evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Review of the claims file does not reveal any SSOC issued regarding the Veteran's claim of entitlement to a higher initial evaluation for his right knee disorder subsequent to the SSOC issued in October 1997.

VA regulations provide that upon receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a SSOC.  See 38 C.F.R. § 19.31 (2010).

As additional evidence pertinent to the Veteran's claim of entitlement to a higher initial evaluation for right knee disorder has been associated with the claims file since October 1997, the claim must be remanded for the Agency of Original Jurisdiction to reconsider the claim.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2010).

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


